DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit the Korean Application No. KR10-2018-0147877, filed 11/26/2018, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/2022 has been entered.

Claim Objections
Claim 9 is objected to as within line 11 the phrasing “…and then treat treating..” is used. However, the examiner believes this was intended to mean “heat treating” and will interpret the limitation as such. Appropriate action is required. 
Claim 9 is objected to as within line 11 the phrasing “…of 2°C per minute at 600 °C…” is confusing, e.g., is this temperature increased TO 600°C at 2°C per minute and then heat treated at 600°C for 2 hours?

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 9 under 35 U.S.C. § 103 over Araki (U.S. 2014/0368304) in view of Hamano (U.S. Patent No. 6,494,968), and Suetsuna (U.S. 2016/0086728) have been fully considered and are persuasive. The rejection has been withdrawn. 
Applicant’s arguments regarding the rejection of Claim 9 under 35 U.S.C. § 103 over Suetsuna (U.S. 2016/0086728) in view of Hamano (U.S. Patent No. 6,494,968) have been fully considered but are moot because the new ground of rejection does not rely any teaching or matter specifically challenged in the argument.

Citation of Relevant Prior Art
U.S. 2002/0043303, Takemoto et al., Jun. 4th, 2001, paragraphs [0010]-[0016]
U.S. 2013/0187077, Katter et al., Aug. 17, 2011, paragraph [0073]
U.S. 2019/0140314, Utsuno et al., Jan. 4th, 2019, paragraphs [0154], and [0228]
U.S. 2020/0082962, Ohashi et al., Nov. 28th, 2017, paragraph [0080]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna (U.S. 2016/0086728, cited by applicant, previously cited) in view of Hamano (U.S. Patent No. 6,494,968, cited by applicant, previously cited), Inagaki (U.S. 2016/0071637), Nishimura (U.S. 2017/0025214), and Hagiwara (U.S. 2012/0075046). 

Regarding Claim 9, Suetsuna teaches a method for preparing compressed powder core (e.g., “the mixed particles…may be molded by pressing into a sheet form or a pellet form, paragraph [0088], and [0085]) by press-molding to form a molded product (paragraph [0085]). Suetsuna teaches sintering the molded product (paragraph [0085]). Suetsuna teaches a magnetic powder containing a plate-shaped particle whose aspect ratio defined in relationship (1) is equal to or larger than 4 (paragraphs [0028, and [0032]). Relationship (1) is defined as follows: Aspect Ratio = a length of a long side of the plate-shaped particle/a length of a short side of the plate-shaped particle - Suetsuna teaches “…the particle aggregates having a shape with an average short dimension of from 10 nm to 2 µm, and preferably from 10 nm to 100 nm, and an average aspect ratio of 5 or more, and preferably 10 or more” (paragraph [0028]). As such, these are considered to be synonymous definitions. The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)). Suetsuna teaches a magnetic powder including a spherical particle (paragraphs [0028], and [0032]) having a diameter of 1 µm or smaller (paragraph [0028]). Suetsuna teaches mixing the plate-shaped particles and spherical particles having a diameter of 1 µm or smaller (paragraph [0084]). With respect to the feature of “wherein a magnetic flux density measured from hysteresis curve of the molded product is 1.8 T tesla or more”, the examiner points out that Suetsuna teaches a FeCo-based alloy that achieves a magnetic flux density (i.e., saturation magnetization) of 2 tesla (paragraph [0048]). 
However, Suetsuna does not teach converting slurry containing a magnetic raw material into droplets. Suetsuna does not teach spraying the droplets onto a rotating plate to prepare the plate-shaped particles. Furthermore, while Suetsuna does teach a heat treatment (e.g., see paragraph [0086]), Suetsuna does not teach the sintering being performed after the heat treatment, wherein the heat treating is performed by increasing from room temperature at a rate of 2 °C per minute at 600°C, and then heat treating for 2 hours. Furthermore, Suetsuna does not teach the sintering being performed at 1100 to 1400 °C for 1 to 3 hours. 
Hamano teaches a method for preparing a magnetic powder (abstract). Hamano teaches converting a slurry (i.e., a semiliquid mixture of which the molten alloy of Hamano is considered to read upon) containing magnetic raw material into droplets, and spraying the droplets onto a rotating plate to form plate-shaped particles (column 11, lines 1-14; column 11, line 17; column 11, lines 27-35). Hamano teaches this processing route allows for high efficiency (column 4, lines 53-56). 
Inagaki teaches a powder magnetic core for a reactor (abstract). Inagaki teaches heat treating a green compact (i.e., before sintering), wherein the heat treating is performed by increasing from room temperature to 600 °C and then heat treating for up to 5 hours (e.g., 300 minutes) (paragraph [0042]). Inagaki teaches this process reduces the hysteresis loss due to compressive strain (paragraph [0042]). However, Inagaki does not teach a rate of 2 °C per minute. 
Nishimura teaches a method of manufacturing a magnetic core and coil component (abstract). Nishimura teaches a heat treatment step of heat treating a compact at a rate of 2 °C per minute (paragraph [0084]). Nishimura teaches this heat treatment and heating rate, in part, results in a grain boundary phase through which the alloy phases are connected to one another (paragraph [0018]) thus acting as an insulating phase (paragraph [0038]). 
Hagiwara teaches a permanent magnet and motor generator (abstract). Hagiwara teaches preparing a molded green compact product and then sintering the compact between temperatures of 1100°C and 1300°C for between 0.5 to 15 hours (paragraph [0039]). Hagiwara teaches these sintering temperatures and times ensure that both high density is attained while evaporation of various alloying elements does not occur. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna with the concepts of Hamano with the motivation of allowing for high efficiency processing; the concepts of Inagaki with the motivation of reducing the hysteresis loss due to compressive strain; the concepts of Nishimura with the motivation of ensuring an insulating grain boundary phase; the concepts of Hagiwara with the motivation of ensuring high density without evaporation of alloying elements. 


Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735